Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered June 6, 2007, insofar as appealed from as limited by the briefs, granting defendant Downing’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Plaintiff has provided no reason to depart from our rulings on the prior appeal (19 AD3d 254 [2005]). Downing was not awarded summary judgment on the prior appeal due to his nonappearance for deposition and because, in light of his failure to remain in contact with counsel, the summary judgment motion made on his behalf could not have been authorized (id. at 257). These impediments have since been removed and while discovery, including a deposition of Downing, has been conducted since our prior determination, the additional evidence adds nothing relevant. Concur—Lippman, P.J., Friedman, Williams and Acosta, JJ.